DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites, “……, wherein said controller is adapted to receive said signals indicative a turn command from a steering controller and of said rotational speed of said first wheel and to execute a control instructions to increase the torque of said second wheel with respect to said first wheel and to apply a braking force with said first brake using said first actuator, wherein the magnitude of the braking force is based on the turn command and the rotational speed of the first wheel.”, emphasis added.
	At page 1, applicant’s original specification or disclosure recites, 	
“steered by turning a wheel on one side of the vehicle faster than a wheel on the opposite side) can suffer from delayed reaction to operator input steering commands. The delay is especially apparent for hydraulic power trains which display an inherent lag between when the steering command is given and when the wheels attain the commanded differential speeds and begin executing the turn. As a wheel is slowed, which occurs with the wheel on the inside of the turn, it will experience a period of "freewheeling" when no retarding forces act on the wheel. During this time the wheel cannot contribute any differential force to effect the turn. The ensuing delay results in poor operator feedback and leads to diminished confidence on the part of the operator, making it difficult to run the vehicle at high road speeds. There is clearly an opportunity to improve turning performance of differentially steered vehicles by using active braking.”
There is no support for the highlighted claim limitations in the original disclosure.  
This is new matter.
Claim 23 recites, “…..23. (currently amended) A method of steering a differentially steered vehicle, said vehicle having a first wheel and a second wheel disposed on opposite sides thereof, said method comprising: 
determining a magnitude of a turn from a steering control increasing the torque applied to the first wheel and decreasing the torque applied to the second wheel, measuring a rotational speed of each of said wheels;  
applying a braking force to said second wheel based on the magnitude of the turn and said rotational speed of at least first wheel.
At page 4, applicant’s original specification or disclosure recites, 	
“determining a direction of turn of the vehicle in response to the position of the steering control; 
applying a braking force to one of the wheels of the vehicle located on an inside of the direction of the turn. 
An example method may further comprise adjusting a magnitude of the braking force in proportion to the position of the steering control. 
An example method may further comprise: 
measuring a rotational speed of the wheels; 
adjusting a magnitude of the braking force in proportion to the 
rotational speed of the one wheel located on the inside of the direction of the turn. 
In an example embodiment wherein the left wheel is turned by a left hydraulic motor and the right wheel is turned by a right hydraulic motor, an example method may further comprise: 
measuring a difference in hydraulic fluid pressure across the left hydraulic motor;………. “

At page 11, applicant’s original specification or disclosure recites, 	
“….In one example embodiment of a steering and braking system 
according to the invention a steering control 60 is mounted in control cab 16 on chassis 14 (see also Figure 1). An example steering control 60 comprises a steering wheel 62. Steering control 60 is manually movable (turned in this example) by the operator to effect differential steering of vehicle 10 by applying more torque to one of wheels 22, 24 than the other, the vehicle turning the direction of the wheel having less applied torque. A steering control position sensor 64, such as a rotary encoder, measures the position of the steering control 60 (e.g., the angular position of wheel 62) and sends a signal indicative of the position to the controller 58…..”

There is no support for the highlighted claim limitations in the original disclosure.  
This is new matter.
	The rest of the claims are rejected for depending on a rejected base claim.

Allowable Subject Matter
Claims 1, 3-12, 14-19, are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“ said left hydraulic motor has a left drive port and a left return port, said left hydraulic pump providing hydraulic fluid to said left drive port and receiving said hydraulic fluid from said left return port; said right hydraulic motor has a right drive port and a right return port, said right hydraulic pump providing said hydraulic fluid to said right drive port and receiving said hydraulic fluid from said right return port; a left pressure sensor in communication with said controller, said left pressure sensor for measuring a difference in left fluid pressure across said left hydraulic motor and sending signals indicative of said difference in left fluid pressure to said controller; a right pressure sensor in communication with said controller, said right pressure sensor for measuring a difference in right fluid pressure across said right hydraulic motor and sending signals indicative of said difference in right fluid pressure to said controller; wherein_ said controller is adapted to receive said signals indicative of said steering control position sensor and to apply said left or said right brake using said left and right brake actuators pursuant to [[a]] control further adapted to receive said signals indicative of said difference in said left fluid pressure and said right fluid pressure and to apply said left or said right brake using said left and right brake actuators pursuant to control instructions executed by said controller.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful as differentially steered vehicle.

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
Applicant has amended the claims to put some of the claims in allowable form.
Applicant’s argument regarding claims 20-24 that the prior art, Yoshimura and Schick do not read on the claims is not persuasive.  Applicant has added new matter to the claims.  As an example:
Claim 20 recites, “……, wherein said controller is adapted to receive said signals indicative a turn command from a steering controller and of said rotational speed of said first wheel and to execute a control instructions to increase the torque of said second wheel with respect to said first wheel and to apply a braking force with said first brake using said first actuator, wherein the magnitude of the braking force is based on the turn command and the rotational speed of the first wheel.”, emphasis added.
	At page 1, applicant’s original specification or disclosure recites, 	
“steered by turning a wheel on one side of the vehicle faster than a wheel on the opposite side) can suffer from delayed reaction to operator input steering commands. The delay is especially apparent for hydraulic power trains which display an inherent lag between when the steering command is given and when the wheels attain the commanded differential speeds and begin executing the turn. As a wheel is slowed, which occurs with the wheel on the inside of the turn, it will experience a period of "freewheeling" when no retarding forces act on the wheel. During this time the wheel cannot contribute any differential force to effect the turn. The ensuing delay results in poor operator feedback and leads to diminished confidence on the part of the operator, making it difficult to run the vehicle at high road speeds. There is clearly an opportunity to improve turning performance of differentially steered vehicles by using active braking.”
There is no support for the highlighted claim limitations in the original disclosure.  
This is new matter.
Claim 23 recites, “…..23. (currently amended) A method of steering a differentially steered vehicle, said vehicle having a first wheel and a second wheel disposed on opposite sides thereof, said method comprising: 
determining a magnitude of a turn from a steering control increasing the torque applied to the first wheel and decreasing the torque applied to the second wheel, measuring a rotational speed of each of said wheels;  
applying a braking force to said second wheel based on the magnitude of the turn and said rotational speed of at least first wheel.
At page 4, applicant’s original specification or disclosure recites, 	
“determining a direction of turn of the vehicle in response to the position of the steering control; 
applying a braking force to one of the wheels of the vehicle located on an inside of the direction of the turn. 
An example method may further comprise adjusting a magnitude of the braking force in proportion to the position of the steering control. 
An example method may further comprise: 
measuring a rotational speed of the wheels; 
adjusting a magnitude of the braking force in proportion to the 
rotational speed of the one wheel located on the inside of the direction of the turn. 
In an example embodiment wherein the left wheel is turned by a left hydraulic motor and the right wheel is turned by a right hydraulic motor, an example method may further comprise: 
measuring a difference in hydraulic fluid pressure across the left hydraulic motor;………. “

At page 11, applicant’s original specification or disclosure recites, 	
“….In one example embodiment of a steering and braking system 
according to the invention a steering control 60 is mounted in control cab 16 on chassis 14 (see also Figure 1). An example steering control 60 comprises a steering wheel 62. Steering control 60 is manually movable (turned in this example) by the operator to effect differential steering of vehicle 10 by applying more torque to one of wheels 22, 24 than the other, the vehicle turning the direction of the wheel having less applied torque. A steering control position sensor 64, such as a rotary encoder, measures the position of the steering control 60 (e.g., the angular position of wheel 62) and sends a signal indicative of the position to the controller 58…..”

There is no support for the highlighted claim limitations in the original disclosure.  
This is new matter.
	The rest of the claims are rejected for depending on a rejected base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664